DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to Applicant’s correspondence received April 26, 2021.  Claims 1, 6, 19, 43, 80, 81, 88, 89, 91, 92, 107-109, 116, 119, and 123-126 are currently pending. Claims 80, 81, 88, 89, 91, 92, and 107-109 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1, 6, 19, 43, 116, 119, and 123-126 are examined herein. The restriction requirement mailed March 1, 2018 is still deemed proper. Applicant's elected Group I and Cas9 as the single specific Cas polypeptide or single specific combination of Cas polypeptides with traverse in the reply filed June 1, 2018.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Allowable Subject Matter
Claim 6 requires that the Cas polypeptide comprises either SEQ ID NO 2 or SEQ ID NO 4. SEQ ID NOs 2 and 4 are free of the prior art as discussed in the Office Action mailed September 4, 2018 on page 19.


Declaration Filed under 37 CFR 1.132
The Declaration of Robert Singer under 37 CFR 1.132 filed April 26, 2021 is insufficient to overcome the rejection of claims 1, 19, 119, and 123-126 based upon 35 USC 103 as set forth in this Office action for the reasons discussed further below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, 43, 116, 119, and 123-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In the instantly rejected claims, the new limitation of "one or more secondary labels attached to the Cas9 polypeptide via the tag" in claim 1 appears to represent new matter. The claim language broadly and reasonably encompasses wherein a single Cas9 polypeptide is bound to a single tag, but wherein multiple secondary labels are bound to the same tag on the Cas9 polypeptide. No specific basis for the attachment of “more” than “one” of “secondary labels” to “the tag” that is “bound to the Cas9 polypeptide” was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation. The specification does have basis for a secondary label that is attached to a tag (see [0082], [0086], and [0111]). However, these disclosures do not support the attachment of multiple secondary labels to the same tag on the same Cas9 polypeptide. Since no basis has been identified, the claims are rejected as incorporating new matter.
	The same rationale is applicable to claim 116 which explicitly recites “wherein the one or more secondary labels comprises at least two secondary labels attached to the Cas9 polypeptide via the tag”, claim 43 which recites “the at least two secondary labels comprise a dye having a first emission color, and a dye having a second emission color”, claim 119 which recites “wherein the one or more secondary labels”, and claim 123 which recites “the one or more secondary labels”.
Response to Arguments
	Applicants state “Support for these amendments can be found throughout the application-as-filed, including paragraphs [0093], [00148], and [00154]” (see remarks on page 9, paragraph 1).
These paragraphs of the specification and the specification as a whole have been considered but no support for the attachment of multiple secondary labels to a Cas9 polypeptide via a tag could be found in the specification.
Applicant’s remarks further state “The claimed invention also allows for use of multiple secondary labels, while still avoiding the need to label the gRNA. See, e.g., Figure 11A” (see remarks on page 10, paragraph 3).
This argument has been fully considered but is not persuasive because Figure 11A does not illustrate multiple secondary labels attached to the same Cas9 polypeptide. Indeed, the HaloTag illustrated in Figure 11A is only illustrated as having the capacity to bind a single secondary label, rather than multiple secondary labels. Figure 11A does illustrate a single dCas9 polypeptide fused to a single tag can attached to any one of a plurality of different secondary labels. Figure 11B illustrates that such labeled dCas9 polypeptides can be multiplexed with other differentially labeled dCas9 polypeptides to achieve multiplexing. Importantly, the very disclosure of “2-color”, “3-color”, and “4-color” in FIG. 11B is simultaneously accompanied by the instruction to use multiple Cas9 polypeptides each singly labeled with a distinct secondary label color. However, the claim does not recite a plurality of Cas9 polypeptides, wherein each Cas9 polypeptide is attached to a different secondary label.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 19, 119, and 123-126 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Liu (US 2015/0071903, filed August 18, 2014) in view of Chen (Chen et al. (2013) Cell, 155:1479-1491, published December 19, 2013) and Los (Los et al. (2008) ACS Chemical Biology, 3(6):373-382).
Liu teaches a composition comprising Cas9:sgRNA complexes for delivery to target cells ([0230] and [0256]). Liu teaches that the Cas9 comprised an NLS and is fused to a fluorescence-inactivated GFP protein (i.e. recombinant and tagged) ([0256]) and is purified ([0234]). Liu teaches that the gRNA is specific to sites within a genomic EGFP reporter gene 
Liu teaches wherein the Cas9 polypeptide comprises a nuclear localization tag and even a fluorescence-inactivated GFP protein (i.e. a tag bound to the Cas9 polypeptide) ([0256] and [0257]), as discussed above, but does not teach one or more secondary labels attached to the Cas9 polypeptide via the tag.
However, Liu teaches wherein the Cas9 protein is labeled with a protein that is fluorescent ([0116]).
In addition, Chen teaches a probe comprising a dCas9 polypeptide, a guide RNA specific for a target nucleic acid sequence that is complex with the dCas9 polypeptide, and EGFP (i.e. a label) fused to the Cas9 polypeptide (see page 1481, column 1, paragraph 3, and Fig 1A), wherein the dCas9 is endonuclease-deactivated (page 1481, column 1, paragraph 2). Chen teaches using the dCas9 fused to EGFP to image endogenous genes in human cell lines (see Figure 2).
Chen does not teach the use of a secondary label attached to the Cas9 polypeptide via the tag.
However, Los teaches that the HaloTag is a protein tag that is designed to covalently bind to synthetic ligands referred to as Halo-Tag ligands (i.e. a secondary label) (abstract). Los teaches that the synthetic ligands comprise a chloroalkane linker attached to a variety of useful molecules such as fluorescent dyes, affinity handles, or solid surfaces (abstract). Los teaches that this tagging is useful for cellular imaging such as imaging subcellular protein translocation 
It would have been obvious to one of ordinary skill in the art to have fused the Cas9 protein of Liu to a HaloTag, which is then attached to a HaloTag ligand because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Liu and Chen describe the delivery of fluorescently-labeled Cas9 proteins to target cells, which Chen further teaches imaging endogenous genomic loci. Accordingly, one of ordinary skill in the art would have been motivated to have modified the Cas9 polypeptide of Liu in ways known to those in the art of imaging fluorescent proteins as described by Chen and Los for the advantage of visualizing the Cas9 protein at endogenous genomic loci in target cells. One of ordinary skill in the art would have been motivated to have combined the HaloTag and HaloTag ligands as described by Los because Los teaches that it is useful for imaging subcellular protein translocation and further that the secondary label is stable (page 379, column 2) and without toxicity (page 375, column 2, paragraph 3).

Regarding claim 19, the obviousness of tagging the Cas9 with a HaloTag (i.e. a self-labeling protein tag) in view of Los is discussed above as applied to claim 1.

Regarding claim 119, Los teaches that the HaloTag ligands comprise a synthetic fluorescent ligand that is not a fluorescent protein (see abstract).

Regarding claim 126, Liu teaches wherein the Cas9 polypeptide to gRNA molar ratio is from 1:1 as discussed above as applied to claim 1.


In addition, Los further teaches the use of multiple different secondary labels having distinct emission colors (see Figure 1E) and further teaches that the HaloTag technology allows for multiplexing (see page 380, column 1, paragraph 1).
It would have been obvious to one of ordinary skill in the art to have made two of such compositions wherein the Cas9 protein is attached to a second dye for the advantage of achieving multiplex detection of endogenous genomic loci in cells. One of ordinary skill in the art would have been motivated to have done so because Chen teaches using CRISPR for simultaneous and multiplex labeling of many genomic elements. It would have been predictable to have done so because Los teaches that different secondary labels having distinct emission colors are available and further that the technology is useful for multiplex detection, as discussed above.

Regarding claim 124, Liu teaches wherein the Cas9 protein is S. pyogenes Cas9 ([0233]). In addition, Chen teaches the simultaneous labeling of multiple distinct genomic loci in cells (see Figure 3D), wherein each distinct genomic locus is labeled using S. pyogenes Cas9 (i.e. the same species) (see Figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art to have used the same Cas9 polypeptide from the same species for each of the first and second Cas9 polypeptides in view of Chen who teaches simultaneously labeling multiple distinct loci using Cas9 polypeptides from the same species. One would have been motivated to have done so because it would have been more economical to have done so 

Regarding claim 125, Liu teaches wherein the Cas9 protein is Streptococcus pyogenes Cas9 ([0233]).
Response to Arguments
The current prior art rejections set forth above are applicable to the current claims. Applicant’s remarks and the Declaration of Robert Singer under 37 CFR 1.132 filed April 26, 2021 have been fully considered. However, to the extent that Applicant’s remarks and the Declaration of Robert Singer refer to the previous prior art rejections, these arguments and the Declaration are moot because they are not directed to the current rejections of the amended claims. In addition, the Declaration is further insufficient to overcome the current rejections because it lacks any objective evidence. The expert opinion that the claimed invention is not obvious (see paragraph 5) because “numerous, tedious experiments” were required before arriving at the invention (see paragraphs 6-7) or because the claimed invention has certain advantages (see paragraphs 8-12) without supporting objective evidence is not considered sufficient to outweigh the grounds of rejection set forth above. The Declaration does not contain any objective evidence that supports the conclusion that one would not have had a reasonable expectation of success in arriving at the claimed invention.

Conclusion
Claim 6 is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 4, 2021